 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                              OAKLAND DIVISION
 6

 7   UNITED STATES OF AMERICA,                               Case No.: CR 14–00043 JST
 8                     Plaintiff,                            [PROPOSED] ORDER TO CONTINUE
                                                             SUPERVISED RELEASE VIOLATION
 9             v.                                            HEARING DATE TO DECEMBER 21,
                                                             2018
10   SANTWAN EDWARDS,
11                     Defendant.
12

13            Based on the reasons provided in the stipulation of the parties above, the Court hereby FINDS:

14            1.      Given that an Amended Form 12 petition has been filed alleging that Mr. Edwards

15                    violated the terms of his supervised release;

16            2.      Given that the parties need time to assess the violations and to prepare this case for a

17                    potential disposition;

18            3.      Given that this is a post-conviction proceeding and that the Speedy Trial Act does not

19                    apply;

20            Based on these findings, IT IS HEREBY ORDERED that the November 30, 2018, supervised

21   release violation hearing date is vacated and reset to December 21, 2018, at 9:30 a.m., for a status

22   hearing or possible disposition.

23
                    IT IS SO ORDERED.
24

25
     Dated:         November 26, 2018
26                                                           HONORABLE JON S. TIGAR
                                                             United States District Judge
27

28

     [PROPOSED] ORDER TO CONTINUE HEARING
     EDWARDS, CR 14–00043 JST
                                                            1
